DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 21, 2022 has been entered. Claims 1-17 remain pending
in the application. Applicant’s amendments to the claims have overcome the objections
previously set forth in the Non-Final Office Action mailed March 21, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    907
    884
    media_image1.png
    Greyscale

Annotated Fig. 24a from WO 2016/036924

Claims 1-7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (W0 2016/036924; cited in previous office action).
	Regarding claim 1, Peterson discloses a physiological signal monitoring device comprising: 
a base (1) (Fig. #24, sensor housing #206’) that is adapted to be mounted to a skin surface of a host (Paragraph [0159], “Attachment pad 600 secures sensor housing 206" to the patient upon deployment of the continuous monitoring system”); 
a biosensor (2) that is mounted to said base (1) and that includes 
a mounting seat (21) having a bottom surface (211) and a top surface (212) (Fig. 24a #244 and #270), and being formed with a fitting hole (214) (Fig. 24a, sensor opening #250) that extends through said top and bottom surfaces (212, 211) (Fig. 24a and Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250), and 
a sensing member (22) (sensor #120) carried by said mounting seat (21), being partially extending through said fitting hole (214) (Fig. 24a, sensor #120 goes through #250 hole), and being adapted to be partially inserted underneath the skin surface of the host (Paragraph [0020], “In one embodiment, the inserter assembly is a single action inserter assembly adapted to substantially simultaneously using a single action perform the steps of (1 ) implanting the sensor subcutaneously into the patient”) for measuring at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data), said fitting hole (214) of said mounting seat (21) being adapted for an insertion tool (9) to removably extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) to guide said sensing member (22) to be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); 
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”) that is removably mounted to said base (1) (Paragraph [0135], “Electronic module 300 is removably attachable to sensor housing 206”), that is for receiving and transmitting the physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom portion of transmitter #300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between said base (1) and said transmitter (3) (Fig. 24, mounting seat, #270a and #244 combined, is between transmitter #300’ and housing #206’) and to allow said sensing member (22) to be coupled to said transmitter (3) (Paragraph [0138], sensor #120 is coupled to electronic module #300’); and 
a sealing unit (4) that includes 
an urging module (47) (sealing unit #412) disposed between said bottom portion (31) of said transmitter (3) and said fitting hole (214) (Fig. 24a) of said mounting seat (21), said urging module (47) having a fourth sealing member (44) that is mounted to a top portion (214a) of said fitting hole (214) so as to seal said fitting hole (214) for sealing an implantation path (c) (sealing unit #412, “for sealing an implantation path (c)” is interpreted as intended use).
An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647.

	Regarding claim 2, Peterson discloses the physiological signal monitoring device as claimed in 1.
	Peterson further discloses wherein said urging module (47) further has an urging member (46) (sealing unit #412) that is disposed at said bottom portion (31) of said transmitter (3), that corresponds in position to said fitting hole (214) (Fig. 24a), and that is tightly coupled to the top portion (214a) of said fitting hole (214) (Fig. 24a).  

	Regarding claim 3, Peterson discloses the physiological signal monitoring device as claimed in 2.
	Peterson further discloses wherein said bottom portion (31) of said transmitter (3) has a first groove (313) (See annotated Fig. 24a above, mounting groove) which cooperates with said base (1) (Fig. 24-24a) to define a mounting space (100) (Fig. 24a #238) for receiving said mounting seat (21) of said biosensor (2) therein (sealing unit #412), said urging member (46) being disposed on a groove bottom surface (316) of said first groove (313) (sealing unit #412 is connected to the groove surrounding surface which connects to the electronics unit).

	Regarding claim 4, Peterson discloses the physiological signal monitoring device as claimed in 2.
	Peterson further discloses wherein said fourth sealing member (44) is tightly coupled to said urging member (46) for sealing the implantation path (c) (sealing unit #412, “For sealing the implantation path” is interpreted as intended use).  

Regarding claim 5, Peterson discloses the physiological signal monitoring device as claimed in 4.
	Peterson further discloses wherein said urging member (46) of said sealing unit (4) is a protrusion, said fourth sealing member (44) being formed with a groove for the urging member (46) to be tightly coupled thereto (Annotated Fig. 24a shows sealing unit #412 attached to the groove surrounding surface).  

	Regarding claim 6, Peterson discloses the physiological signal monitoring device as claimed in 4.
	Peterson further discloses wherein said urging member (46) of said sealing unit (4) is indented with a groove in a bottom surface thereof, said fourth sealing member (44) being formed as a protrusion that extends into said groove on said urging member (46) so as to be tightly coupled to said urging member (46) (bottom portion of sealing unit #412).  

Regarding claim 7, Peterson discloses the physiological signal monitoring device as claimed in 1.
	Peterson further discloses wherein said sealing unit (4) further includes a fourth sealing member (44) that is mounted to said top portion (214a) of said fitting hole (214) for sealing the implantation path (c) (sealing unit #412, “For sealing the implantation path” is interpreted as intended use).  

Regarding claim 9, Peterson discloses the physiological signal monitoring device as claimed in 1.
	Peterson further discloses wherein said base (1) has a through hole (118) (Paragraph [0142], “single lumen tube 973 extend through a sensor opening 250”), said fitting hole (214) of said mounting seat (21) and said through hole (118) of said base (1) cooperatively defining the implantation path (c)(Fig. 24a) that is for the inserting tool (9) to removably extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) so as to insert said sensing member (22) underneath the skin surface of the host (Paragraph [0005], device is implanted).  

	Regarding claim 10, Peterson discloses the physiological signal monitoring device as claimed in 1.
	Peterson further discloses wherein: Attorney Docket No.: 131057-8051.US01 
said base (1) includes a bottom plate (111) that is adapted to be mounted to the skin surface of the host (Paragraph [0159], “Attachment pad 600 secures sensor housing 206" to the patient upon deployment of the continuous monitoring system”), and an inner surrounding wall (114) that protrudes from a top surface (115) of said bottom plate (111) (See annotated fig 24a above, inner surrounding wall), said inner surrounding wall (114) and said bottom plate (111) cooperatively defining a mounting groove (113) therebetween (See annotated fig 24a above, mounting groove), said mounting seat (21) of said biosensor (2) being mounted to said mounting groove (113) of said base (1) (Fig. 24A, 270a and 244 combined hold the sensor #120 in place and mount it to the housing 206’); and 
said sealing unit (4) further includes a third sealing member (48) that is clamped between an inner peripheral surface of said inner surrounding wall (114 (inner surrounding wall)) of said base (1) and an outer surrounding surface (213) (Fig. 24a #252) of said mounting seat (21) for sealing a first liquid leakage pathway (a) (Fig. 24a, #251, “For sealing a first liquid leakage pathway” is interpreted as intended use).  

Regarding claim 11, Peterson discloses the physiological signal monitoring device as claimed in 10.
	Peterson further discloses wherein: 
said base (1) is formed with a through hole (118) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250) that is communicated to said mounting groove (113) (See annotated Fig. 24a above, mounting groove), and that is for said sensing member (22) to partially extend therethrough so that said sensing member (22) is partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and 
said through hole (118) and a gap, which is formed between said base (1) and said mounting seat (21) of said biosensor (2) (Fig. 24a, sensor opening #250, and hole for sensor to go through) and extending toward where said sensing member (22) is coupled to said transmitter (3), cooperatively define the first liquid leakage pathway (a) (See annotated Fig. 24a above, pathway).

	Regarding claim 12, Peterson discloses a physiological signal monitoring device comprising: 
a base (1) (Fig. #24, sensor housing #206’) that includes a bottom plate (111) (attachment pad #600) adapted to be mounted to a skin surface of a host (Paragraph [0159], “Attachment pad 600 secures sensor housing 206" to the patient upon deployment of the continuous monitoring system”), and an inner surrounding wall (114) that protrudes from a top surface (115) of said bottom plate (111) (Fig. #24, sensor housing #206’), said inner surrounding wall (114) and said bottom plate (111) cooperatively defining a mounting groove (113) therebetween (See annotated fig 24a above, mounting groove); 
a biosensor (2) that is mounted to said base (1) and that includes 
a mounting seat (21) mounted to said mounting groove (113) of said base (1) (Fig. 24A, 270a and 244 combined hold the sensor #120 in place and mount it to the housing 206’), and 
a sensing member (22) (sensor #120) carried by said mounting seat (21), and being adapted to be partially inserted underneath a skin surface of a host (Paragraph [0020], “In one embodiment, the inserter assembly is a single action inserter assembly adapted to substantially simultaneously using a single action perform the steps of (1 ) implanting the sensor subcutaneously into the patient”) for measuring at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data); 
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”) that is removably mounted to said base (1) (Paragraph [0135], “Electronic module 300 is removably attachable to sensor housing 206”), that is for receiving and transmitting the physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom portion of transmitter #300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as 4to allow said mounting seat (21) to be disposed between said base (1) and said transmitter (3) (Fig. 24, mounting seat, #270a and #244 combined, is between transmitter #300’ and housing #206’) and to allow said sensing member (22) to be coupled to said transmitter (3) (Paragraph [0138], sensor #120 is coupled to electronic module #300’); and 
a sealing unit (4) that includes 
a third sealing member (251) that is clamped between an inner peripheral surface of said inner surrounding wall (114) (inner surrounding wall in Annotated Fig.) of said base (1) and an outer surrounding surface (213) (Fig. 24a #252) of said mounting seat (251 is disposed between inner surrounding wall in Annotated Fig. and 252) for sealing a first liquid leakage pathway (a) (“for sealing a first liquid leakage pathway” is interpreted as intended use). 

Regarding claim 13, Peterson discloses the physiological signal monitoring device as claimed in 12.
	Peterson further discloses wherein: 
said base (1) is formed with a through hole (118) (Paragraph [0142], “single lumen tube 973 extend through a sensor opening 250”) that is communicated to said mounting groove (113) (See annotated fig 24a above, mounting groove), and that is for said sensing member (22) to partially extend therethrough so that said sensing member (22) is partially inserted underneath the skin surface of the host (Paragraph [0005], transmitter sends analyte data); and 
said through hole (118) and a gap, which is formed between said base (1) and said mounting seat (21) of said biosensor (2) (Fig. 24a, sensor opening #250, and hole for sensor to go through) and extending toward where said sensing member (22) is coupled to said transmitter (3), cooperatively define the first liquid leakage pathway (a) (See annotated Fig. 24a above, pathway).  

	Regarding claim 14, Peterson discloses the physiological signal monitoring device as claimed in 12.
	Peterson further discloses wherein: 
said mounting seat (21) (Fig. 24a 244 and 270a) of said biosensor (2) has a bottom surface (211) and a top surface (212) (Fig. 24a), and is formed with a fitting hole (214) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250) that extends through said top and bottom surfaces (212, 211) (Fig. 24A), said fitting hole (214) being adapted for an insertion tool (9) to removably extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) to guide said sensing member (22) to partially extend through said fitting hole (214) and be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and 
said sealing unit (4) further includes a fourth sealing member (44) that is mounted to a top portion (214a) of said fitting hole (214) for sealing an implantation path (c) (sealing unit #412, “For sealing an implantation path” is interpreted as intended use).  

Regarding claim 16, Peterson discloses the physiological signal monitoring device as claimed in 14.
	Peterson further discloses wherein said base (1) has a through hole (118) (Paragraph [0142], “single lumen tube 973 extend through a sensor opening 250”), said fitting hole (214) of said mounting seat (21) and said through hole (118) of said base (1) cooperatively defining the implantation path (c) (Fig. 24a) that is for the inserting tool (9) to removably extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) so as to insert said sensing member (22) underneath the skin surface of the host(Paragraph [0005], device is implanted).

	Regarding claim 17, Peterson discloses the physiological signal monitoring device as claimed in 14.
	Peterson further discloses wherein said sealing unit (4) further includes a urging member (46) (sealing unit #412) that is disposed at said bottom portion (31) of said transmitter (3), that corresponds in position to said fitting hole (214) (Fig. 24a), and that is tightly coupled to said fourth sealing member (44) for sealing the implantation path (c) (Fig. 24a, “For sealing the implantation path” is interpreted as intended use).

	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to claims 7 and 14 above, and further in view of Walter (US20190083017)

Regarding claim 8, Peterson discloses the physiological signal monitoring device as claimed in 7. 
Peterson does not disclose wherein said fourth sealing member (44) is made of an elastic material.
However, Walter discloses wherein said fourth sealing member (44) is made of an elastic material (Paragraph [0047], “Exemplarily, the upper housing portion may comprise one or more of a cover of an adhesive sealing material, more preferably at least one elastic material, particularly an elastic polymeric material”, shows it common for seals to be elastic).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding wherein said fourth sealing member (44) is made of an elastic material. The advantage of having the sealing member be elastic is that it is more conformable to fit the two components together better.

Regarding claim 15, Peterson discloses the physiological signal monitoring device as claimed in 14. 
Peterson does not disclose wherein said fourth sealing member (44) is made of an elastic material.
However, Walter discloses wherein said fourth sealing member (44) is made of an elastic material (Paragraph [0047], “Exemplarily, the upper housing portion may comprise one or more of a cover of an adhesive sealing material, more preferably at least one elastic material, particularly an elastic polymeric material”, shows it common for seals to be elastic).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding wherein said fourth sealing member (44) is made of an elastic material. The advantage of having the sealing member be elastic is that it is more conformable to fit the two components together better.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered.
Applicant argues on page 7, that as amended, Peterson does not teach the amended features of claim 1. Applicant argues that Peterson does not discloses an “urging module having a fourth sealing member”. Applicant argues that the urging module seals the implantation path (c) and blocks the blood flow when the insertion tool (9) is inserted…so the blood would not flow out of the fitting hole (214) of the mounting seat (21). Examiner respectfully disagrees. The limitation which recites “the urging module” is disclosed by Peterson. Peterson discloses a sealing unit #412 that seals the top of the fitting hole and would prevent fluid from entering the rest of the device including the electronics component. Applicant further argues that “the recited features that achieve the aforementioned benefits and advantages”. However, the benefits and advantages as argued by the applicant are not recited as claim elements in claim 1. Furthermore the benefits and advantages that Applicant has stated are intended use. In response to applicant's argument that “the recited features that achieve the aforementioned benefits and advantages”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues on page 10, that the grommet (251) “is structurally different form the urging module (47) of this application and is unable to seal the implantation path (c). Examiner agrees and the rejection has been withdrawn. However a new rejection that shows that the sealing unit #412 of Peterson discloses the claim language has been discussed above. 
Applicant argues on pages 10-11 that “Peterson does not teach the intention to seal the delivery bore (408).” This feature is not a claim element in claim 1. So whether or not Peterson teaches this feature is irrelevant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Peterson does not teach the intention to seal the delivery bore (408).”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 11 that “the urging module (47), recited in amended claim 1, is not taught or suggested by the grommet (251), the sensor carries (270a) and the deployment guide (244) of Peterson”. Examiner agrees and the rejection has been withdrawn. However a new rejection that shows that the sealing unit #412 of Peterson discloses the claim language has been discussed above. 
Applicant argues on page 12 that “Peterson does not teach or suggest the third sealing member”. Examiner respectfully disagrees. Peterson discloses in Paragraph [0142], “Grommet 251 is swaged down by the compression of the elastic material of deployment guide 244 and sensor carrier 270a, thus forming a compression tight seal between sensor opening 250 and sensor housing 206'.” Grommet #251 seals the sensor opening #250 which prevent blood from entering the rest of the device.
Applicant argues on page 13 that dependent claims 2-11, and 13-17 depend from allowable claims and are therefore patentable. Examiner respectfully disagrees. As the independent claims are rejected above, the dependent claims are also rejected by virtue of their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US11207006 is relevant as it discloses a sensing system implanted into the skin (Paragraph 4), and adhesive layer used to attach the device to the patient (Paragraph 33), collects analyte data while implanted (Paragraph 33), a desiccant body #612, and O-ring sealing elements to avoid fluid intrusion (Paragraph 97).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791